Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1, 3, 5, 7-9, 11-12, 14-15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Multer et al, United States Patent No. 6925476.
Claim 1:
	Multer discloses:
receiving an object modification request for a shared object (see [Col 2 line 56-67][Col 3 line 1-45][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system receives the content of a plurality of items of the application data); 
receiving from a shared log server separate from the client computer a plurality of updates that were previously performed on the shared object (see [Col 2 line 56-67][Col 3 line 1-45][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system receives a plurality of change logs that were previously performed on the shared items); 
computing a current state of the shared object using the plurality of updates and the received object modification request (see [Col 2 line 56-67][Col 3 line 1-45][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system updates a map of the items with the plurality of change logs of the plurality of items); 
sending to the shared log server a new update representative of a modification specified in the received object modification request (see [Col 2 line 56-67][Col 3 line 1-45][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the 
identifying one or more obsoleted updates among the plurality of updates (see [Col 2 line 56-67][Col 3 line 1-45][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system identifies one or more obsoleted updates); and 
sending to the shared log server locator information associated with the identified obsoleted updates, the locator information corresponding to locations of the identified obsoleted updates in the shared log (see [Col 2 line 56-67][Col 3 line 1-45][Col 7 line 55 – Col 9 line 4] → Multer discloses this limitation in that the system updates the item location information of the plurality of logs in the map, marks the obsolete records for deletion in the aggregate log). 

Claim 3:
	Multer discloses:
wherein the plurality of updates that were previously performed on the shared object include updates that were previously performed by other client computers among the plurality of client computers (see [Col 3 line 1 – line 32] and Fig. 1 → Multer discloses this limitation in that the plurality of change logs include previously accumulated updates by a plurality of applications from different computers/clients). 

Claim 5:
	Multer discloses:
further comprising sending the locator information to the shared log server independently of sending the new update to the shared log server (see [Col 3 line 1 – line 32][Col 8 line 20-67] → Multer discloses this limitation in that the system updates the item location information of the plurality of logs in the map independently of sending the change logs). 

Claim 7:
	Multer discloses:
further comprising sending to the shared log server a request to obtain the plurality of updates, the request including a first location identifier that is associated with an earliest update among the plurality of updates and a second location identifier that is associated with a latest update among the plurality of updates (see [Col 3 line 1 – line 32][Col 8 line 20-67] → Multer discloses this limitation in that the system updates the item location information of the plurality of logs in the map including earliest and latest updates). 

Claim 8:
	Multer discloses:
wherein the shared log server receives from other client computers among the plurality of client computers locator information associated with updates to the shared object that are obsolete and uses the received locator information to delete the associated updates from the shared log (see [Col 3 line 1 – line 32][Col 8 line 20-67] → Multer discloses this limitation in that the system updates 

Claim 9 is essentially the same as Claim 1 except it set forth the claimed invention as a medium claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 11, 12, 14 and 15 perform the same functions as Claims 3, 5, 7 and 8 respectively.  Thus, Multer discloses/teaches every element of Claims 11, 12, 14 and 15 as indicated in the above rejection for Claims 3, 5, 7 and 8 respectively. 

Claim 16 is essentially the same as Claim 1 except it set forth the claimed invention as an apparatus claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 18 and 20 perform the same functions as Claims 3 and 7 respectively.  Thus, Multer discloses/teaches every element of Claims 18 and 20 as indicated in the above rejection for Claims 3 and 7 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al, in view of Burrows et al, U.S. Patent Application Publication No. 20070033354.
Claim 2:
Multer discloses every element of Claim 1. 
Multer does not explicitly disclose:
wherein the locator information includes size information corresponding to the identified obsolete updates.
However, Burrows discloses:
wherein the locator information includes size information corresponding to the identified obsolete updates (see Burrows [0040]-[0046] → Burrows teaches this limitation in that the system comprises shared logs recording size information corresponding to the updates recorded in sub-logs). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Multer with the teachings of Burrows for the purpose of efficient data storage for a variety of data intensive applications of large amounts of data, see Burrows [0005]-[0009]. 

Claims 10 and 17 perform the same functions as Claim 2.  Thus, Multer as modified discloses/teaches every element of Claims 10 and 17 as indicated in the above rejection for Claim 2. 

s 4, 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al, in view of Agarwal et al, U.S. Patent Application Publication No. 20200356442.
Claim 4:
Multer discloses every element of Claim 1. 
Multer does not explicitly disclose:
further comprising receiving a snapshot mark that varies as obsoleted log entries are deleted from the shared log, the snapshot mark indicating an earliest point in time when a snapshot of the shared log can be taken.
However, Agarwal discloses:
further comprising receiving a snapshot mark that varies as obsoleted log entries are deleted from the shared log, the snapshot mark indicating an earliest point in time when a snapshot of the shared log can be taken (see [0056][0066]-[0067] → Agarwal teaches this limitation in that the system records the entry of log associated a particular IO with a timestamp, a sequence number and a snapshot mark, wherein the snapshot mark indicates that a reference restoration point is to be generated). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Multer with the teachings of Agarwal for the purpose of enabling a primary system to backup one or more files to a storage system with the associated recovery point objective, see Agarwal [0002][0030]. 

Claim 6:

sending the locator information to the shared log server at predetermined intervals of time (see Agarwal [0066]-[0068] → Multer as modified discloses this limitation in that the system generates the reference restoration points at a predetermined intervals of time and records it at the entry of log). 

Claims 13 and 19 perform the same functions as Claim 4.  Thus, Multer as modified discloses/teaches every element of Claims 13 and 19 as indicated in the above rejection for Claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        02/17/2022